In an action to recover damages for medical malpractice and wrongful death, the defendant Isadore Roy Gold appeals from an order of the Supreme Court, Kings County (Pizzuto, J.), dated October 5, 1989, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
We find that material issues of fact exist, inter alia, as to whether the defendant Isadore Roy Gold used appropriate care in the prenatal treatment of the plaintiff’s wife and delivery of the infant. To grant summary judgment it must clearly appear that no material and triable issues of fact are presented (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853; Canosa v Abadir, 165 AD2d 823).
The defendant claims that since the plaintiff’s expert was a general surgeon he was unqualified to render an opinion in the specialty of obstetrics or gynecology. The defendant’s claim is without merit. A physician need not be a specialist in a particular field in order to be considered a medical expert (see, Fuller v Preis, 35 NY2d 425; Joswick v Lenox Hill Hosp., 161 AD2d 352; Kletnieks v Brookhaven Mem. Assn., 53 AD2d 169; Fisch, New York Evidence § 428, at 277; Richardson, *495Evidence § 368 [Prince 10th ed]). Mangano, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.